FILED
                            NOT FOR PUBLICATION                                JUN 12 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA ex rel.                 No. 13-35231
SHEILA REIBER,
                                                 D.C. No. 3:09-cv-05558-RBL
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

BASIC CONTRACTING SERVICES
INC, a New Mexico Corporation; LOU
ALLEN, an individual,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                        Argued and Submitted June 5, 2014
                               Seattle, Washington

Before: GOODWIN, McKEOWN, and WATFORD, Circuit Judges.

       Reiber appeals the district court’s dismissal of her False Claims Act

(“FCA”) suit under Federal Rules of Civil Procedure 9 and 12(b)(6). Reiber

alleged that her employer, Basic Contracting Services, Inc. (“Basic”), engaged in a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
pattern and practice of defrauding the government by filing false certifications in

connection with its contract to provide security services at Naval Magazine Indian

Island in Port Hadlock, Washington. Reiber amended her complaint twice before

the district court dismissed it with prejudice and denied leave to amend.

      “It is not the case that any breach of contract . . . automatically gives rise to a

claim under the FCA. . . . [S]ome request for payment containing falsities made

with scienter (i.e., with knowledge of the falsity and with intent to deceive) must

exist.” U.S. ex rel. Hopper v. Anton, 91 F.3d 1261, 1265 (9th Cir. 1996). Reiber

alleged that Basic did not fulfill its contractual obligations by failing to staff certain

guard posts as required, improperly training guards, and not paying for guard

mount time. Reiber’s general allegations, including her documentation, do not

establish a false claim under the FCA. At best, the allegations permit an inference

that a breach of contract occurred. See U.S. ex rel. Hendow v. Univ. of Phoenix,

461 F.3d 1166, 1174 (9th Cir. 2006).

      The district court did not abuse its discretion in denying leave to amend.

“The district court’s discretion to deny leave to amend is particularly broad where

plaintiff has previously amended the complaint.” See Cafasso, U.S. ex rel. v. Gen.

Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (alteration and

internal quotation marks omitted). The Second Amended Complaint did not cure


                                            2
the defects that the district court identified in the two prior complaints, and the

materials that Reiber claimed she would provide in discovery would not have cured

the pleading deficiencies. See id.

      AFFIRMED.




                                           3